The motion by the parties John H. Johl et al., dated January 3, 1978, to dismiss the appeal from the Superior Court in New London County is granted by the court.
Joseph E. Moukawsher, town attorney, for the appellee-appellant (defendant).
Walter A. Flynn, Jr., for the parties (John H. Johl et al.).
No appearance for the appellant-appellee (named plaintiff).
Argued February 16
decided February 16, 1978
The motion by the parties John H. Johl et al., dated December 27,1977, to dismiss the appeal from the Superior Court in New London County is dismissed as moot.